Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-30, in the reply filed on 6/1/2021 is acknowledged.
2.	Claims 21-30 will be examined.  Claims 1-20 and 31-40 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close proximity" in claim 22 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 23 recites the limitation " the protrusion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation " the etched substrate ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 21-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maletinsky et al., ("A robust scanning diamond sensor for nanoscale imaging with single nitrogen-vacancy centres,", Nature Nanotechnology, May 15, 2012. Vol. 7, pages 320-324) (from the 1/28/2021 IDS) in view of Walter et al. (US 20180203037 A1) and further in light of Pelliccione et al., ("Scanned probe imaging of nanoscale magnetism at cryogenic temperatures with a single-spin quantum sensor," Nature Nanotechnology, August 2016, Vol. 11, pages 700-705.) (from the 1/28/2021 IDS).	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 21, Maletinsky discloses a probe system (abstract) (fig. 1, see annotated fig. 1 above) comprising: 
an atomic force microscopy (AFM) chip (fig. 1a, “AFM chip”);

a probe (fig. 1a, “probe”) , the probe comprising:
a substrate having a first surface and a second surface opposite the first surface (fig.1a, tapered portion from top layer) (fig. 1b) , and 
a pillar (fig. 1, “diamond nanopillar”) , the pillar comprising:
a base (fig. 1, “diamond nanopillar” base) connected to the first surface, 
a tip (fig. 1, “diamond nanopillar”) opposite the base,
a 

(pgs. 320-321).
Note the instant application states at paragraph [0076] of the instant application that an engineered defect may be, for example, an NV center [0076 Note 'The at least one engineered defect may be, for example, an NV center]; and the instant application states at paragraph [0073] that the NV center is nitrogen vacancy at para [0073 Note 'Nitrogen-Vacancy (NV) center'].
But Maletinsky fails to disclose an RF waveguide attached to the AFM chip; and a tapered portion extending from the base toward the tip, the tapered portion having a taper angle.
Walter, however, discloses  an AFM with a probe with an RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (S1); and a tapered portion (of PT1) extending tapered portion having a taper angle (see PT1) [0115].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky, with an RF waveguide attached to the AFM chip;, as taught by Walter, to use as a substitution of one known generic AFM chip probe support for another (i.e. that has an incorporated RF waveguide in the AFM chip support) to obtain predictable results of use for scanning microwave microscopy (SMM) applications [0115].
But Maletinsky modified by Walter fails to disclose a tapered portion extending from the base toward the tip.
Pelliccione, however, discloses an AFM probe (fig. 2a) for imaging that has tip (fig. 2a, array of tips (un-labelled)) (fig. 1a, “diamond cantilever” with NV center tips) with a tapered extending from the base (fig. 2a, (not shown) above tapered tips) toward the tip, the tapered portion having a taper angle (see fig. 2a)
(pgs. 701-704).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky modified by Walter, with a tapered portion extending from the base toward the tip, as taught by Pelliccione, to use as a substitution of one known tip construction for another (i.e. a tapered tip) to obtain predictable increased resolution imaging results.

Moreover, regarding claim 22, Walter discloses wherein the RF waveguide (fig. 14, GOP, PT2) is in “close” proximity to the probe (PT1, PJ) [0115]; and is obvious for the reasons discussed supra with reference to claim 21, see previous.

     	Regarding claim 23, Maletinsky discloses that wherein the second surface of the probe (fig. 1a, “probe”) is attached to “the protrusion” by an adhesive (see fig. 1b, horizontal “protrusion” from “probe” part appears to have a bond/”adhesion/adhesive” therebetween).


Moreover, regarding claim 24, Pelliccione discloses wherein the taper angle is between 3.4 and 35 degrees (fig. 2a, see tapered tips’ taper angle); ; and is obvious for the reasons discussed supra with reference to claim 21, see previous.

Moreover, regarding claim 25, Pelliccione discloses that the substrate (fig. 1a, “diamond cantilever” with NV center tips)  further comprises a lens structure (fig. 2b shows NV fluorescence from the NV defect/centers in the tips, imaged from above) etched (pg. 701, O2 etching) on the second surface for focusing light emitted by the at least one engineered defect 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky modified by Walter, with the claimed substrate lensing/light focusing structures, as taught by Pelliccione, to use for imaging of NV center fluorescence in a NV center tip array to therefore enable wide field imaging for faster imaging throughput (pg. 704).

     	Regarding claim 26, Maletinsky discloses that wherein a thickness of “the etched” substrate (see annotated fig. 1 above; of the probe) is between 2 and 160 times the height of the pillar (fig. 1, “pillar”)
     	Regarding claim 27, Maletinsky discloses that the probe (see annotated fig. 1 above; “probe”) is attached to one of a cantilever (fig. 1 above; “cantilever”) 
Regarding claims 28-30, Maletinsky discloses (abstract) (fig. 1, see annotated fig. 1 above) an atomic force microscopy (AFM) chip (fig. 1a, “AFM chip”); with an attached/connected probe (fig. 1a, “probe”).
     	But Maletinsky fails to disclose (regarding claim 28) wherein the RF waveguide attached to the AFM chip comprises a metal strip applied to the second surface of the probe;
 (regarding claim 29) wherein the RF waveguide attached to the AFM chip comprises a metal wire attached to the AFM chip;
 	(regarding claim 30) wherein the RF waveguide attached to the AFM chip comprises a metal layer disposed on the second surface of the probe and extending over an edge of the probe in the proximity of the pillar.
    	Walter, however, discloses (regarding claim 28) wherein the RF waveguide (fig. 14, GOP, PT2) [0115] attached to the AFM chip (connected to/via S1) comprises a metal strip ( GOP, PT2) [00115 Note conductor is inclusive of metals) applied to the second surface of the probe (S1);
 (regarding claim 29) wherein the RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (connected to/via S1) comprises a metal wire ( conductor of GOP, PT2) [00115 Note conductor is inclusive of metals) attached to the AFM chip (connected to/via S1); and
 (regarding claim 30) wherein the RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (connected to/via S1) comprises a metal layer ( conductor of GOP, PT2) [00115 Note conductor is inclusive of metals) disposed on the second surface of the probe (S1) and extending over an edge of the probe in the proximity of the pillar (PT1) .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky modified by Pelliccione, with the claimed RF waveguide configurations, as taught by Walter, to use as a substitution of one known generic AFM chip probe support for another (i.e. that has an incorporated RF waveguide in the AFM chip support and/or probe) to obtain predictable results of use for scanning microwave microscopy (SMM) applications [0115].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881